Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10,-13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation about 200 degrees C has been rendered indefinite with use of the term about, as it is unclear what degree other then 200 (such as 190, 195, 205, 210) can be considered “about 200.”
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of The limitation “about 315 C” has been rendered indefinite by use of the term about, as it is unclear what number other then 315 can be considered “about 315.”
The term "about" in claim 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitations “about 95%” and “about 120 seconds” have both been rendered indefinite by use of the term “about” as it is unclear what other numbers/percentages can be utilized and still read on the claimed about limitations.
The term "about" in claim 12 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “about 0.4 kilograms” and “about 0.5 kilograms” have been rendered indefinite by use of the term “about” as it is unclear what other kilogram weights can be utilized and still read on about 0.4 and 0.5 (such as .3 or .6).
The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “about 1:1 to about 1:2” has been rendered indefinite by use of the term “about” as it is unclear what other ratios can be utilized and read on the claimed limitations (such as 1:.9 to 1:2.5).
The term "about" in claim 16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “about 0.2 kilograms” and “about 0.5 kilograms” have been rendered .
The term "adjacent" in claim 18 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “the first container and the second container are located adjacent to each other” has been rendered indefinite with use of the term adjacent (Merriam-Webster dictionary defines adjacent as being close or near) it is unclear how close the two containers have to be to be considered adjacent, such as touching, or if they are in the same room (such as a mechanical room in an aircraft being adjacent each other versus the space of the whole aircraft).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 9-11, and 17-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Robin (U.S. 2002/0033467).
With respect to claim 1, Robin discloses a method of fire suppression, comprising: detecting with a sensor a fire stimulus in an environment surrounding the sensor (paragraph 0022, smoke 
With respect to claim 2, Robin discloses the fire stimulus comprises a temperature of greater than about 200°C, smoke, or any combination(s) thereof, in the surrounding environment (smoke detector).  
With respect to claim 4, Robin disclose the inert gas comprises helium, neon, argon, krypton, xenon, radon, or any combination(s) thereof (paragraph 0023).  
With respect to claim 5, Robin discloses the halocarbon comprises an iodocarbon (abstract).  
With respect to claim 7, Robin discloses the first discharge, the second discharge, or any combination(s) thereof are in a gaseous state, a liquid state, a foam state, or any combination(s) thereof (abstract discloses gases).  
With respect to claim 9, Robin discloses first discharge, the second discharge, or any combination(s) thereof does not comprise bromotrifluoromethane (abstract, using an inert gas and a iodofluro-carbon, paragraph 0002 specifically discloses bromotrifluoromethane is not used).  
With respect to claim 10, Robin discloses greater than or equal to about 95% of the first discharge by weight is discharged in less than or equal to about 120 seconds (paragraph 0015 disclose the inert gas system is discharged of their contents between 1 and 2 minutes).  
With respect to claim 11, Robin discloses greater than or equal to about 95% of the second discharge by weight is discharged in less than or equal to about 120 seconds (paragraph 0015 discloses the second gas (fluorocarbon) being done in 10 seconds or less).  

With respect to claim 18, Robin discloses the first container and the second container are located adjacent to each other, or wherein the second container is located within the first container (paragraph 0028, discloses the cylinders being stored in the same storage space).  

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chattaway (U.S. 2017/0281996).
With respect to claim 1, Chattaway discloses a method of fire suppression, comprising: detecting with a sensor a fire stimulus in an environment surrounding the sensor (paragraph 0035); initiating a first discharge into the surrounding environment (figure 3, #102), wherein the first discharge comprises an inert gas (figure 3 #102), carbon dioxide (paragraph 0027), or any combination(s) thereof (paragraph 0027), and subsequent to initiating of the first discharge, initiating a second discharge into the surrounding environment (figure 3, #104), wherein the second discharge comprises a halocarbon (paragraph 0027).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of Robin in view of Mitchell (U.S. 2015/0041157).
With respect to claim 6, Robin disclose the halocarbon but fails to disclose it comprises trifluoroiodomethane. Mitchell discloses trifluoroiodomethane, paragraph 0010. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known material such as trifluoroiodomethane as disclosed by Mitchell as the halocarbon in the system of Robin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Noting that trifluoroiodomethane would also provide fire suppression much like the various halocarbons mentioned in Robin.  

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of Gatsonides (U.S. 2011/0186312).
With respect to claim 8, Robin discloses the first discharge and it is noted that such a discharge would reduce temperature (by suffocation of the fire), but fails to disclose  the temperature reduction of the surrounding environment to less than or equal to about 315°C prior to initiation of the second discharge.  
Gatsonides discloses, paragraph 0015, reducing the average temperature in the suppression area during the application of the inert gas to approximately 121 degrees C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a decreasing of temperature such as disclosed by Gatsonides into the system of Robin, as applying an amount of inert gas to the fire area expels substantial amount of heat and smoke from the area, and thus it would have been obvious to supply inert gas to the fire to decrease the temperature. Gatsonides, paragraph 0016, further discloses applying a second rate of fluid after the first rate as this allows for the first gas to dispel heat and smoke down to an acceptable levels. 

Claims 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of Rennie (U.S. 2017/0014657).
	With respect to claims 12-16 and 20, Robin discloses the second discharge, but fails to disclose 
the second discharge is discharged at a rate of about 0.4 kilograms to about 0.5 kilograms per minute, a weight ratio of the first discharge to the second discharge is about 1:1 to about 1:2, a third discharge into the surrounding environment, wherein the third discharge comprises a halocarbon, the initiation of the third discharge occurs concurrent with, or subsequent to, initiation of the second discharge, and the third discharge is discharged at a rate of about 0.2 kilograms to about 0.5 kilograms per minute.
Rennie discloses using multiple bottles, figure 1 1a-1b’s, as this allows for the control unit to prepare and open new bottles as required so as to ensure efficient use of the limited supply which is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third bottle (used as the third discharge after/subsequent to the second discharge) as this allows for efficient use of the limited supply of the fire suppression material, furthermore it would have been obvious to make the discharge rate of about .4 to .5 kilograms per minute for the second discharge, .2 to .5 kilograms per minute discharge of the third discharge, and a weight ratio of the first and second discharge of about 1:1 to 1:2, since it has been held that where the general conditions of a claim are disclosed in the prior art (such as the noted three discharges and all having a discharge rate), discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144.05 (II-A). Noting that such ranges of the discharge rate (and ratio) allows for sufficient fire suppression to occur without excess agent going to waste. Please note the applicants specification, published paragraph 0018, gives no criticality for the ranges or the ratio (outside of selecting ranges/ratio that would efficiently suppress a fire). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of Meier (U.S. 2012/0186835).
	With respect to claim 19, Robin discloses the first container, but fails to disclose the size of the first container (disclosing the use of a cylinder) or that its volume is less than or equal to 30 liters. 
	Meier, paragraph 0048-0049, discloses weight saving practices utilized less stored inert gas (as well as space saving. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a volume of the first container of suppressant to be minimizes as disclosed by Meier, such that it is less than or equal to 30 liters, since it has been held that where the general conditions of acclaim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Robin, paragraph 0028, further discloses utilizes as few inert gas cylinders as possible as less storage space would be required to house them (thus less cylinders as well as smaller) to allow for space to be saved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752